PER CURIAM.
This case was practiced under the former Civil Code and the record reflects that the amount in controversy is $2,400. The appellant was granted an appeal by the circuit court and no motion for an appeal has been made in this Court.
In Shely v. Votaw, Ky., 272 S.W.2d 462, we held that this Court does not have jurisdiction to entertain an appeal granted by the circuit court, under the former Civil Code, where the amount in controversy is more than $200 but less than $2,500, unless a motion for an appeal has been made in this Court.
Therefore, the appeal granted by the trial court is dismissed.